Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 12/14/2021, wherein claims 1 and 21 were amended; claim 29, 44-45 and 47 were canceled; and claims 70-71 were added. Claims 1-28 and 70-71 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, 12-19, 25, 28 and 70-71 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0107038) in view of Bossi et al. (US 7,451,876) and Walser et al. (US 2014/0271721).

However, Bossi teaches a dosage container (35) comprising a plurality of dose packages (21), wherein the dose packages are each detached from one another and hold single dose, and wherein the single dose packages comprise a dosage identifier (See Fig. 2) that associates the package with the dosage of medication contained therein, for the purpose of allowing individual doses of medication to be interchanged from the container and indicating the specific contents of the dose packages. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dose packages of Kim to be detached single dose packages having dosage identifiers thereon as taught by Bossi in order to allow for individual doses of medication to be interchanged by a medical professional, if desired, and to indicate the specific contents of the dose packages.
Regarding the system containing an oral immunotherapy regimen, Walser teaches a treatment regimen wherein patients with allergies are provided with specific oral immunotherapy compositions (See [0006]). Therefore, it would have been obvious to one of ordinary skill in the art before the 
Regarding claim 5, Kim-Bossi-Walser discloses the dosage identifier comprises numeric coding (dosage amount as taught by Bossi), and wherein the numeric coding indicates an order in which the dosage levels increase or decrease.
Regarding claim 7, Walser teaches the oral immunotherapy composition is a powder (See [0011] which describes the composition can be in powder form).
Regarding claim 8, Kim-Bossi-Walser discloses the plurality of single dose packages comprise one or more capsules or tablets comprising the oral immunotherapy composition (See [0011] of Walser which describes the composition can be in capsule or tablet form).
Regarding claim 12, Kim discloses dosage containers comprise a plurality of supports (opposing sidewall of the containers – shown in Fig. 10A) spaced apart along a length of an inner wall of the dosage container, and wherein the dosage containers are capable of holding a single dose package in a substantially vertical orientation between the supports.
Regarding claim 13, Kim discloses an initial escalation module containing a plurality of initial escalation folios (800 and 900 are in the form of folios and can be used for initial escalation) comprising a plurality of dose units in increasing dosage levels (e.g. 20mg and 50mg dosages).
Regarding claim 14, Kim-Bossi-Walser discloses a maintenance dosage container (dose container 800 in Kim can be used for maintenance) containing a plurality of maintenance dose units having the same dosage of the oral immunotherapy composition.
Regarding claim 15, Kim-Bossi-Walser discloses the dosage containers are capable of being refilled with single dose packages.

Regarding claims 17-18, Kim discloses four different dosage containers.
Regarding claim 19, Walser teaches the oral immunotherapy composition comprises a peanut composition.
Regarding claims 25 and 28, Kim-Bossi-Walser discloses dosage folios (800, 900 in Kim are in the form of folios) comprising: dosage identifiers that associates the dosage folio to a dosage container within the plurality of dosage containers, and a plurality of daily dose units comprising the oral immunotherapy composition associated with the dosage identifier.
Regarding claim 71, Kim-Bossi-Walser discloses the plurality of dosage containers are positioned within the system in descending order of dosage level (when starting from 1132 to 832 in Fig. 25 of Kim).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0107038) in view of Bossi et al. (US 7,451,876) and Walser et al. (US 2014/0271721) as applied to claim 1 above, and further in view of Nahill et al. (US 3,931,885). As described above, Kim-Bossi-Walser discloses the claimed invention except for the color-coding. However, Nahill teaches a medicine dispensing system comprising color coding for the purpose of identifying specific information such as dosage (column 3, line 47 – column 4, line 7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kim-Bossi-Walser with color coding as taught by Nahill in order to allow for more easy identifying information such as dosage.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0107038) in view of Bossi et al. (US 7,451,876) and Walser et al. (US 2014/0271721) as applied to 8 above, and further in view of Grosskopf (US 2012/0037517). As described above, Kim-Bossi-Walser discloses the claimed invention except for the express disclosure that the capsules or tablets are visible without opening the single dose package. However, Grosskopf teaches a medication package (See Fig. 11) for holding pills, wherein the package includes a transparent portion for the purpose of permitting the pills to be viewed (See [0039]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dose packages of Kim-Bossi-Walser to have a transparent portion as taught by Grosskopf in order to allow the contents to be viewed without opening the package.
Regarding claim 10, Kim-Bossi-Walser discloses the one or more capsules or tablets are arranged in a configuration associated with the dosage identifier for the dosage container.
Regarding claim 11, Kim-Bossi-Walser discloses a dosage configuration guide (e.g. “WEEK 3” in Kim) that associates the configuration to the dosage identifier.

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0107038) in view of Bossi et al. (US 7,451,876) and Walser et al. (US 2014/0271721) as applied to claim 25 above, and further in view of Chudy et al. (US 10,358,247). As described above, Kim-Bossi-Walser discloses the claimed invention except for the specifics of the folios. However, Chudy teaches a medication container (at 13 in Fig. 40) in the form of a folio (as shown in Fig. 41), wherein the folio has a patient log (at 51) comprising a space for recording patient information, for the purpose of providing information to the user. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the folios of Kim-Bossi-Walser with a patient log space as taught by Chudy in order to provide more information to the user. Furthermore, the different containers/folios can be used for different operations (e.g. initial escalation). The patient log space of Chudy is fully capable of being used for recording symptoms or date of administration. 
Allowable Subject Matter
Claims 20-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735